DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 5, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0375043 to Jung et al. (Jung) in view of U.S. Publication No. 2013/0037748 to Kato et al. (Kato).
As to claim 1, Jung discloses a display device including a folding area and a non-folding area, the display device comprising: 
a display panel having a front surface, the display panel being configured to display an image on the front surface (Fig. 1; Para. 0062, Each of the first, second and third members MB1, MB2, and MB3 may be a window member, a touch member, a display member, a touch screen member, an optical member, a protective member, or any combination thereof; Para. 0068-0067); and 
a front stacked structure disposed on the front surface of the display panel (Fig. 1, 2; Para. 0058-0061, first and second adhesive members, AM1, AM2), wherein: 
the front stacked structure comprises an adhesive layer disposed across the folding area and the non-folding area (Fig. 1, 2; Para. 0058-0061, first and second adhesive members, AM1, AM2); 
the adhesive layer has a storage modulus of 0.05 MPa to 0.3 MPa within a temperature range of -20 °C to 25 °C (Para. 0119, a modulus of the first adhesive member AM1 may have a value of about 0.2 MPa or less at a low temperature (e.g., −20° C.)).
Jung does not expressly disclose the adhesive layer comprises an ultraviolet curable adhesive; and the ultraviolet curable adhesive comprises vinylsilane and hydrosilane.
Kato teaches the adhesive layer comprises an ultraviolet curable adhesive (Para. 0560, ultraviolet ray-curable type); and the ultraviolet curable adhesive comprises vinylsilane and hydrosilane (Para. 0561, vinylsilane and hydrosilane). 
It would have been obvious to one of ordinary skill in the art to modify the display device of Jung to include the ultraviolet curable adhesive of Kato because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Jung as modified by the ultraviolet curable adhesive of Kato can yield a predictable result of creating an additional organic bond which can be obtained through a reaction between vinylsilane and hydrosilane.  Thus, a person of ordinary skill would have appreciated including in the display device of Jung the ability to use the ultraviolet curable adhesive of Kato since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 4, Jung and Kato disclose the display device of claim 1.  Jung does not expressly disclose wherein: the adhesive layer further comprises a cross-linking agent; and the cross-linking agent comprises at least one of vinylsilane, hydroxysilane, alkoxysilane, and epoxysilane.
Kato discloses the adhesive layer further comprises a cross-linking agent (Para. 0561, crosslinking); and the cross-linking agent comprises at least one of vinylsilane, hydroxysilane, alkoxysilane, and epoxysilane (Para. 0561, vinylsilane and hydrosilane).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 5, Jung and Kato disclose the display device of claim 1.  Jung discloses further comprising: 
a touch layer disposed on the display panel, the touch layer being configured to detect a touch input (Fig. 1; Para. 0062, Each of the first, second and third members MB1, MB2, and MB3 may be a window member, a touch member, a display member, a touch screen member, an optical member, a protective member, or any combination thereof; Para. 0163-0165), 
wherein the adhesive layer has a storage modulus of 0.05 MPa to 0.2 MPa at 25 °C  (Para. 0119, a modulus of the first adhesive member AM1 may have a value of about 0.2 MPa or less at a low temperature).

As to claim 16, Jung discloses an electronic product comprising:
a first structure (Fig. 1; Para. 0062, Each of the first, second and third members MB1, MB2, and MB3 may be a window member, a touch member, a display member, a touch screen member, an optical member, a protective member, or any combination thereof; Para. 0068-0067);
a second structure (Fig. 1; Para. 0062, Each of the first, second and third members MB1, MB2, and MB3 may be a window member, a touch member, a display member, a touch screen member, an optical member, a protective member, or any combination thereof; Para. 0163-0165); and 
an adhesive layer interposed between the first structure and the second structure to bond the first structure to the second structure (Fig. 1, 2; Para. 0058-0061, first and second adhesive members, AM1, AM2); 
wherein the adhesive layer has a storage modulus of 0.08 MPa to 0.3 MPa at -20 °C and a storage modulus of 0.05 MPa to 0.2 MPa at 25 °C.
Jung does not expressly disclose the adhesive layer comprising an ultraviolet curable material (Para. 0119, a modulus of the first adhesive member AM1 may have a value of about 0.2 MPa or less at a low temperature (e.g., −20° C.)).
Kato teaches the adhesive layer comprising an ultraviolet curable material (Para. 0560, ultraviolet ray-curable type).
It would have been obvious to one of ordinary skill in the art to modify the display device of Jung to include the ultraviolet curable adhesive of Kato because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Jung as modified by the ultraviolet curable adhesive of Kato can yield a predictable result of creating an additional organic bond which can be obtained through a reaction between vinylsilane and hydrosilane.  Thus, a person of ordinary skill would have appreciated including in the display device of Jung the ability to use the ultraviolet curable adhesive of Kato since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 19, Jung and Kato disclose the electronic product of claim 16.  Jung does not expressly disclose wherein the adhesive layer comprises vinylsilane and hydrosilane.
Kato discloses wherein the adhesive layer comprises vinylsilane and hydrosilane (Para. 0561, vinylsilane and hydrosilane).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 16.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Kato as applied to claim 5 above, and further in view of U.S. Publication No. 2016/0306489 to Mizuhashi et al. (Mizuhashi).
As to claim 6, Jung and Kato disclose the display device of claim 5.  Jung discloses wherein: the touch layer is a digitizer layer disposed on a rear surface of the display panel (Fig. 1; Para. 0062, Each of the first, second and third members MB1, MB2, and MB3 may be a window member, a touch member, a display member, a touch screen member, an optical member, a protective member, or any combination thereof; such that the touch member is on the rear surface of the display); and the touch layer comprises a plurality of conductive patterns (Fig. 1; Para. 0062, 0163-0165, include a plurality of conductive sensors for sensing a touch). 
Jung and Kato do not expressly disclose the touch layer configured to detect a magnetic field or an electromagnetic signal applied from an electronic pen.
Mizuhashi teaches the touch layer configured to detect a magnetic field or an electromagnetic signal applied from an electronic pen (Fig. 1; Para. 0065, As the magnetic field generated by the coil L1 is changed, an induced voltage is generated in the coil L2). 
It would have been obvious to one of ordinary skill in the art to modify the display device of Jung and Kato to include the pen detection of Mizuhashi because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the touch detection of Jung and Kato and the pen detection of Mizuhashi perform the same general and predictable function, the predictable function being detecting an input on a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the touch detection of Jung and Kato by replacing it with the pen detection of Mizuhashi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 7 discloses “A display device comprising: a display panel; a first upper cover member disposed on the display panel; a second upper cover member disposed on the first upper cover member; a third upper cover member disposed on the second upper cover member; a first lower cover member disposed under the display panel; a second lower cover member disposed under the first lower cover member; a third lower cover member disposed under the second lower cover member; a first bonding layer disposed between the third upper cover member and the second upper cover member; a second bonding layer disposed between the second upper cover member and the first  upper cover member; a third bonding layer disposed between the first upper cover member and the display panel; a fourth bonding layer disposed between the display panel and the first lower cover member; a fifth bonding layer disposed between the first lower cover member and the second lower cover member; and a sixth bonding layer disposed between the second lower cover member and the third lower cover member, wherein: each of the first bonding layer and the second bonding layer is an ultraviolet curable layer; and each of the first bonding layer and the second bonding layer has a storage modulus of 0.08 MPa to 0.3 MPa at -20 °C and a storage modulus of 0.05 MPa to 0.2 MPa at 25 °C,” which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2, 3, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626